DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
It should be noted that Applicant has used the term “engine” throughout the specification when referring to element (104); however, the term “engine” as used by Applicant is not within the normal, ordinary definition of the word since there are no moving parts that translate power into motion as is typically expected of an engine.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 – 13 and 15 – 19 is/are rejected under 35 U.S.C. 102(a)(1) anticipated by US Patent 8,695,898 (hereinafter DeVries).
Regarding claim 12, DeVries discloses an engine for a tub spout (10), the engine comprising a body (18) comprising an inlet (20), an outlet in fluid communication with the inlet (note annotated fig. below), an exterior surface, and a lip integrally formed with the body and operable between a first position and a second position, the lip comprising a tongue, the tongue protruding from the exterior surface when the lip is in the first position and being recessed relative to the exterior surface when the lip is in the second position (note annotated fig. below). The second position occurs when the tongue is compressed to assist in removing the device, for example. “Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on").” (MPEP 2114. Section I. Inherency and Functional Limitations in Apparatus Claims). In the instant case the tongue is 

    PNG
    media_image1.png
    229
    263
    media_image1.png
    Greyscale

	
Regarding claim 13, DeVries discloses a trough (64) extending from the body proximate the outlet (note that trough 64 is adjacent the outlet and extends away from the outlet of the body as shown in fig. 5), and a diverter (36, 38) structured to partially reside in the trough (stem 36 resides in the trough 64) such that the diverter is maintained proximate the outlet and movable between an open position (fig. 4) and a closed position (fig. 8), the diverter facilitating fluid communication out of the engine via the outlet in the open position and prohibiting fluid communication out of the engine in the closed position (col. 3, ln. 56 – 62).
Regarding claim 15, DeVries discloses an engine configured to be installed in a spout shell (12) of a tub spout (10), the engine comprising a body (18) comprising an inlet (20) with waterway connection geometry (threads); and an outlet in fluid communication with the inlet (note annotated fig. above), a trough (64) extending from the body proximate the outlet (note that trough 64 is adjacent the outlet and extends away from the outlet of the body as shown in fig. 5), and a diverter (36, 38) structured to partially reside in the trough (stem 36 resides in the 
Regarding claim 16, DeVries discloses the body has an exterior surface, and a lip integrally formed with the body and operable between a first position and a second position, the lip comprising a tongue, the tongue protruding from the exterior surface when the lip is in the first position and being recessed relative to the exterior surface when the lip is in the second position (note annotated fig. above). The second position occurs when the tongue is compressed to assist in removing the device, for example. “Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on").” (MPEP 2114. Section I. Inherency and Functional Limitations in 
Regarding claim 18, the diverter (36, 38) comprises a depression that is configured to cover the outlet and to receive fluid from the outlet when the diverter is in the closed position (note annotated fig. below).

    PNG
    media_image2.png
    144
    280
    media_image2.png
    Greyscale

Regarding claim 19, DeVries discloses the diverter is plastic (col. 3, ln. 39), and a base of the diverter is teardrop shaped, the base of the diverter configured to move within the trough (note annotated fig. above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1 – 2 and 5 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,695,898 (hereinafter DeVries) in view of US Patent 3,906,990 (hereinafter Nelson).
Regarding claim 1, DeVries shows an engine (18) for a plumbing fixture (10), the engine comprising an inlet (20), wherein the inlet (20) is configured as waterway connection geometry (threads), an outlet (note annotated fig. below), wherein the outlet is in fluid communication (via waterway 22) with the inlet (20), and a locking mechanism (note annotated fig. below), wherein the locking mechanism comprises one locking lip configured to secure the engine (18) in an interior of the plumbing fixture (10) (inside of spout shell 12). DeVries is silent as to the material of the engine and thus fails to show it is plastic. Attention is turned to Nelson which shows using plastic as a suitable material for an engine in a plumbing fixture (col. 1, ln. 61 – 62). One of ordinary skill in the art would recognize that the engine of DeVries would be expected to function equally well as intended when made from plastic based on the teachings of Nelson. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select plastic for the material of the engine of DeVries since the selection of a known material based on the suitability for its intended use involves only routine skill in the art as evidenced by the teachings of Nelson. 

    PNG
    media_image3.png
    229
    262
    media_image3.png
    Greyscale

Regarding claim 2, DeVries shows further comprising one or more sealing receivers (interior surface of engine (18) adjacent inlet receives a sealing ring (26); exterior surface of engine (18) adjacent the outlet receives another sealing ring (26); note annotated fig. below) configured to receive one or more sealing components (26) of the plumbing fixture.


    PNG
    media_image4.png
    229
    354
    media_image4.png
    Greyscale

Regarding claim 5, DeVries shows the engine (18) has a cylindrical body (fig. 2).
Regarding claim 6, DeVries shows the engine (18) has a tapered body (fig. 2, 5).
Regarding claim 7, DeVries shows the locking lip surrounds a circumference of the engine (note annotated fig. above).
Regarding claim 8, DeVries shows the locking lip is integrally formed with the inlet (20) (note annotated fig. above).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeVries and Nelson as applied to claims 1 – 2 and 5 – 8 above, and further in view of US Patent 6,175,972 (hereinafter Wales).
Regarding claim 3, DeVries and Nelson show all in the instant invention as claimed as set forth above but fails to show the waterway connection geometry is a slip-fit connection. Attention is turned to Wales which shows including an adapter for an engine for a plumbing fixture to allow for coupling with a slip-fit connection for instances when the supply water pipe has a smooth external surface or no threads for engagement (col. 3, ln. 27 – 31). It would have been obvious to one having ordinary skill in the art to modify the device of DeVries to utilize waterway connection geometry as a slip-fit connection for installations where the water supply pipe is smooth or does not have threads as evidenced by the teachings of Wales.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeVries and Nelson as applied to claims 1 – 2 and 5 – 8 above, and further in view of US Patent 6,378,912 (hereinafter Condon).
Regarding claim 4, the combination of DeVries and Nelson shows all in the instant invention as claimed as set forth above, including DeVries teaching the waterway connection geometry is threads for receiving conventional water supply pipes (col. 2, ln. 48 – 49) but fails to explicitly recite the threads are national pipe threading. Attention is turned to Condon which shows using NPT waterway connection geometry to couple an engine (42) to a pipe (31) (col. 1, ln. 34 – 35). It would have been obvious to one having ordinary skill in the art before the . 
Claims 9 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeVries and Nelson as applied to claims 1 – 2 and 5 – 8 above, and further in view of US Patent 3,602,531 (hereinafter Patry).
Regarding claim 9, the combination of DeVries and Nelson shows all in the instant invention as claimed as set forth above including the engine comprises a body defining the inlet and outlet and having an exterior surface but fails to show a plurality of ridges protruding from the exterior surface, the plurality of ridges disposed circumferentially about the exterior surface, each of the plurality of ridges extending from a first end of the body contiguous with the inlet to a second end of the body contiguous with the outlet. Attention is turned to Patry which shows including ridges (15) along an exterior surface from one coupling end to another coupling end disposed circumferentially about the exterior surface to force engagement between the coupler and a tube to form a friction or force fit (col. 1, ln. 67 – 75). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the exterior surface of DeVries to include a plurality of ridges protruding from the exterior surface, the plurality of ridges disposed circumferentially about the exterior surface, each of the plurality of ridges extending from a first end of the body contiguous with the inlet to a second end of the body contiguous with the outlet to assist in coupling the engine to the interior of the plumbing fixture as evidenced by the teachings of Patry. Specifically regarding the limitation that the ridges extend from a first end of the body contiguous with the 
Regarding claim 10, Patry shows the plurality of ridges is tapered from a first height proximate the first end (21) to a second height proximate the second end (located adjacent leader line 13), the first height being greater than the second height (col. 1, ln. 67 – 75).
Allowable Subject Matter
Claims 11, 14, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 5,472,243 to Ruggles et al. is a teaching of the state of the art as being directed to a connector having ridges (11) and grooves (13) to providing a frictional mating joint.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANIE M LOEPPKE/             Primary Examiner, Art Unit 3754